EXHIBIT RADVISION LTD. Press Release Corporate Contact: Media Relations: Investor Relations: Adi Sfadia Robert Romano June Filingeri Chief Financial Officer VP Enterprise Marketing Comm-Partners LLC Tel: +1 201-689-6340 Tel: +1 512-328-4617 Tel: +1 203-972-0186 cfo@radvision.com rromano@radvision.com junefil@optonline.net NEW ZEALAND NATIONAL RESEARCH & EDUCATION NETWORK DEPLOYS NEXT GENERATION HD VIDEO CONFERENCING SOLUTION FROM RADVISION RADVISION’s SCOPIA Elite Conferencing Solution Supports More than 220,000 Students, Researchers and Educators at over 60 New Zealand Universities, Research
